 In the Matter Of WILEY MFG. INC.,EMPLOYERandLOCAL 154, UNITEDFURNITURE WORKERS OF AMERICA,CIO,PETITIONERCase No. 1-RC-1674.Decided Noveniher 10, 1950DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Joseph Lepie, hearing of-ficer.The hearing off'icer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.'Upon the entire "record in this case, the Board finds:1.The business of the Employer :The Employer, a Massachusetts corporation, with a plant in Gard-ner,Massachusetts, manufactures doll carriages and rocking horses.During the year precedingthe date of the hearing, the Employer pur-chased approximately $75,000 worth of raw materials, of which 50percent was obtained from sources outside the State.During the sameperiod, the Employer sold all its finished products, which were valuedat approximately $300,000 to Thayer, Inc., a Massachusetts corpora-tion doing business in Gardner, Massachusetts.Thayer, Inc., is en-gaged in the purchase and sale of toys and various types of furniture.During the year preceding the date of the hearing, Thayer, Inc., pur-chased in excess 'of $4,000,000 worth of manufactured products, ofwhich it sold in excess of 50 percent to customers outside the State.Upon the foregoing facts, we find, contrary to the Employer's con-tention that it is engaged in commerce within the meaning of theNational Labor Relations Act.We further find, in view of the factthat the Employer annually sells necessary goods valued in excess of$50,000 to Thayer, Inc., which in turn annually ships outside theState goods valued in excess of $25,000, that it will effectuate thepolicies-of the-Act for the Board to assert jurisdiction in this case?2.The labor organization involved claims to represent certain em-ployees of the Employer.1At the hearing, the Employer moved todismissthe petition upon the ground that theCongress of Industrial Organizations, the parent body of the Petitioner herein, had notcomplied with Section 9 (h) of the Act.The hearing officer reserved ruling on the motionfor the Board.For reasons set forth inJ.H. Rutter-Rex Manufacturing Company. Inc.,90 NLRB 130,the motion to dismiss is hereby denied.It may be added that the Board'srecords show that the CIO was in compliance with the filing requirements of the Actat the time the petition herein was filed and is also currently in compliance.2Hollow Tree Lumber Company,91 NLRB 635.92 NLRB No. S.40 WILEY MFG. INC.413.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.'4.The appropriate unit:The parties are in agreement that all the Employer's production anti.maintenance employees constitute an appropriate unit.There is dis-agreement, however, as to the inclusion of the floorlady, the sweepers,and the firemen-watchmen.The floorlady:The Employer contends that the floorlady shouldbe included because she devotes all her time to production work.Therecord, however, shows that the floorlady is the wife of the president ofthe Employer. In view of this circumstance, we shall exclude thefloorlady.4The sweepers:The Employer's two sweepers work at the plant onSaturdays from 7 a. in. to 12 noon. It is their duty to clean andsweep the plant.During the week, the sweepers attend school.Asthey are regular part-time employees, performing maintenance work,we shall include the sweepers.'The firemen-wate/igne .:There are three firemen-watchmen in theEmployer's employ whose names are John Dupre, Theodore LeBlanc,and John Jarmusik.The record shows that Dupre and LeBlanc de-vote about 40 percent of their time to their duties as watchmen andthe balance of their time to their duties as firemen whereas Jarmusikspends half his time as a fireman and the other half as a watchman.As none of these three employees spend more than 50 percent of histime as a guard, we shall include them.eWe find that all production and maintenance employees at the Em-ployer'sGardner,Massachusetts, plant, including sweepers, JohnDupre, Theodore LeBlanc, and John Jarmusik, but excluding floor-lady Mary Wiley, clerical. employees, professional employees, and allguards and supervisors as defined in the . Act, constitute a unit ap-propriate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act.[Text of Direction of Election omitted from publication in thisvolume.]The Employer contends that no question concerning representation exists because thePetitioner did not request recognition of the Employer bffore filing its petition with theBoard.For the reasons stated inAdvance PatternCompany,80 NLRB 29,we find thiscontention to be without merit.4Rosedale Passenger Lines, Inc..85 NLRB 527.5The P. B. Magrane Store, Inc.,84 NLRB 345:MorrisonMillingCompany,83 NLRB 800.GWa.ldensian.Hosiery Mills, Inc.,83 NLRB 742;Steelweld Equipment Company, Inc.,76 NLRB 831. The decisions inTexas Knitting Mills,Inc.,90 NLRB No. 106,andCornell-Dubilier Electric Corp.,90 NLRB No. 67,are hereby overruled insofar as they conflictwith the instant decision.